
	
		I
		111th CONGRESS
		1st Session
		H. R. 1887
		IN THE HOUSE OF REPRESENTATIVES
		
			April 2, 2009
			Ms. Speier (for
			 herself, Mrs. Capps,
			 Ms. Clarke,
			 Mrs. Dahlkemper,
			 Ms. DeGette,
			 Ms. Roybal-Allard,
			 Ms. Shea-Porter,
			 Ms. Tsongas,
			 Ms. Edwards of Maryland,
			 Mrs. Halvorson,
			 Ms. Kaptur,
			 Ms. Kilroy,
			 Ms. Lee of California,
			 Ms. Zoe Lofgren of California,
			 Mrs. Lowey,
			 Ms. Markey of Colorado,
			 Ms. Waters,
			 Mrs. Napolitano,
			 Ms. Pingree of Maine,
			 Ms. Richardson,
			 Ms. Loretta Sanchez of California,
			 Ms. Wasserman Schultz,
			 Ms. Schwartz,
			 Ms. Titus,
			 Ms. Velázquez,
			 Ms. Woolsey, and
			 Ms. Eshoo) introduced the following
			 bill; which was referred to the Committee
			 on Oversight and Government Reform
		
		A BILL
		To establish a Presidential Commission on Women, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Presidential Commission on Women Act
			 of 2009.
		2.EstablishmentThere is established a commission to be
			 known as the Presidential Commission on Women (hereinafter in
			 this Act referred to as the Commission).
		3.Findings and
			 policyCongress makes the
			 following findings and statement of policy:
			(1)It is the role of
			 Government to examine the circumstances that contribute to discrimination,
			 inequality, and economic hardship faced by women throughout the country.
			(2)It
			 is the role of Government to establish initiatives and programs that promote
			 equality for women, and protect against discrimination of women, in all areas
			 of public and private life.
			(3)Women in our
			 country continue to face inequalities and discrimination in many areas of
			 public and private life, including but not limited to these examples:
				(A)The United States
			 ranks 71st in the world in the number of women in elected office. In 2009,
			 women make up 17 percent of Congress and 24 percent of State legislative
			 office-holders. Women of color make up 4 percent of Congress and 2 percent of
			 State legislative office-holders.
				(B)Women earn 77
			 cents on the dollar compared to men. African-American women earn 69 cents on
			 the dollar compared to men. Latinas earn 59 cents compared to men.
				(C)Of workers earning
			 minimum wage, 68 percent are women. Of workers earning less than the minimum
			 wage, 69 percent are women. Nineteen percent of women, as compared to 10
			 percent of men, have annual family incomes of less than $19,000. Of Fortune 500
			 CEOs, 2 percent are women.
				(D)With only 76
			 percent of women in the labor force, the United States ranks sixth from the
			 bottom among industrialized nations. Among college-educated women, the United
			 States ranks last among industrialized nations.
				(E)While 57 percent
			 of men are employed full-time, only 38 percent of women are employed full-time.
			 Eight out of ten single-parent families are headed by women; 28 percent of
			 people living in female-headed households are living below the poverty
			 line.
				(F)There is a
			 continuing decline in mothers’ employment largely due to a lack of support for
			 working parents, such as sufficient paid time off, subsidized child care, or
			 flexible working arrangements. There is also discrimination in the labor market
			 specifically against mothers as well as weakness on the demand side of the
			 labor market in areas that have traditionally employed large numbers of
			 women.
				(G)One in every four
			 women will experience domestic violence in her lifetime. Eighty-five percent of
			 domestic violence victims are women. The cost of intimate partner violence
			 exceeds $5.8 billion each year, $4.1 billion of which is for direct medical and
			 mental health services.
				(H)Eighteen percent
			 of women in the United States do not have health insurance; 36 percent of
			 American Indian/Native Alaskan women are uninsured; 38 percent of Hispanic
			 women do not have health insurance.
				(I)Women of color are
			 disproportionately affected by the inequalities women face.
				(J)Gender bias and
			 discrimination remain pervasive in almost all aspects of our culture, including
			 but not limited to the media, family life, the workplace, sports, education,
			 health care, the military, entertainment, and financial matters.
				4.Duties of the
			 Commission
			(a)Review
			 requiredThe Commission shall hold meetings and hearings
			 to—
				(1)review the status
			 of women nationwide, and the progress made since the establishment of the
			 President’s Commission on the Status of Women in 1961;
				(2)review the role of
			 the Federal Government in aid to, and the promotion of women; and
				(3)review data
			 collection procedures with regard to women Federal initiatives and procurement,
			 with a view toward recommending improvements.
				(b)ConferenceThe
			 Commission shall, in coordination with the White House Council on Women and
			 Girls, hold a conference (hereinafter in this Act referred to as the
			 Conference) to assist in the review required by subsection (a).
			(c)Recommendations
			 requiredBased on the review required by subsection (a), the
			 Commission shall make recommendations to the President and Congress and conduct
			 oversight of implementation.
			5.Membership
			(a)In
			 GeneralThe Commission shall be composed of 15 members appointed
			 as follows:
				(1)Four members
			 appointed by the President.
				(2)Three members
			 appointed by the Speaker of the House of Representatives and two members
			 appointed by the minority leader.
				(3)Three members
			 appointed by the majority leader of the Senate and two members appointed by the
			 minority leader.
				(4)The director of
			 the White House Council on Women and Girls, who shall serve ex officio.
				(b)QualificationsAppointments
			 under subsection paragraphs (1) through (3) of subsection (a) shall be made
			 from individuals who are specially qualified to serve on the Commission by
			 virtue of their education, training, or experience, and who are not officers or
			 employees of the Government or Members of Congress.
			(c)Requirement for
			 appointment of young womenOf
			 the individuals appointed by President under paragraph (1), the Speaker of the
			 House of Representatives under paragraph (2), and the majority leader of the
			 Senate under paragraph (3) of subsection (a), at least one member appointed
			 under each paragraph shall be a young woman between the ages of 18–24.
			(d)Geographical
			 balanceIn making the appointments under subsection (a), the
			 appointing authorities should give consideration to achieving a geographical
			 balance.
			(e)TermMembers
			 shall be appointed for 5 years of the Commission, except that, if any member of
			 the Commission becomes an officer or employee of the Federal Government or a
			 Member of Congress, such individual may continue as a member of the Commission
			 for not longer than the 30-day period beginning on the date such individual
			 becomes such an officer or employee or Member of Congress.
			(f)VacanciesA
			 vacancy in the Commission shall be filled in the manner in which the original
			 appointment was made.
			(g)PayMembers
			 of the Commission shall serve without pay, except members of the Commission
			 shall be entitled to reimbursement for travel, subsistence, and other necessary
			 expenses incurred by them in carrying out the functions of the Commission, in
			 the same manner as persons employed intermittently in the Federal Government
			 are allowed expenses under section 5703 of title 5, United States Code.
			(h)QuorumEight
			 members of the Commission shall constitute a quorum but a lesser number may
			 hold hearings.
			(i)Chairperson and
			 Vice ChairpersonThe Chairperson and Vice Chairperson of the
			 Commission shall be designated by the President. The term of office of the
			 Chairperson and Vice Chairperson shall be 5 years of the Commission.
			(j)MeetingsThe
			 Commission shall meet not less than 4 times nor more than 6 times each year.
			 Meetings shall be at the call of a majority of its members.
			6.Director and
			 staff of the Commission
			(a)Director and
			 Staff(1)The Commission shall have a Director who
			 shall be appointed by the Commission. The Commission, with the recommendation
			 of the Director, may appoint and fix the pay of 4 additional personnel.
				(2)The Director and staff of the
			 Commission may be appointed without regard to section 5311(b) of title 5,
			 United States Code, and without regard to the provisions of such title
			 governing appointments in the competitive service, and may be paid without
			 regard to the provisions of chapter 51 and subchapter III of chapter 53 of such
			 title relating to classification and General Schedule pay rates, except that no
			 individual so appointed may receive pay in excess of the annual rate of basic
			 pay payable for GS–18 of the General Schedule.
				(b)ServicesThe
			 Commission may procure temporary and intermittent services under section
			 3109(b) of title 5 of the Unites States Code, but at rates for individuals not
			 to exceed the daily equivalent of the maximum annual rate of basic pay payable
			 for GS–18 of the General Schedule.
			(c)DetailsUpon
			 request of the Commission, the head of any department or agency may detail, on
			 a reimbursable basis, any of the personnel of such agency to the Commission to
			 assist the Commission in carrying out its duties under this Act.
			7.Powers of the
			 Commission
			(a)In
			 GeneralThe Commission may, for the purpose of carrying out this
			 Act, hold such hearings, sit and act at such times and places, take such
			 testimony, and receive such evidence, as the Commission considers
			 appropriate.
			(b)DelegationAny
			 member or agent of the Commission may, if so authorized by the Commission, take
			 any action which the Commission is authorized to take by this section.
			(c)Access to
			 InformationThe Commission may secure directly from any
			 department or agency of the United States information necessary to enable it to
			 carry out this Act. Upon request of the Chairperson of the Commission, the head
			 of such department or agency shall furnish such information to the
			 Commission.
			(d)Use of
			 MailsThe Commission may use the United States mails in the same
			 manner and under the same conditions as other departments and agencies of the
			 United States.
			(e)Administrative
			 SupportThe Administrator of General Services shall provide to
			 the Commission on a reimbursable basis such administrative support services as
			 the Commission may request.
			8.Conference and
			 conference delegatesThe
			 Commission in coordination with the White House Council on Women and Girls
			 shall convene a conference of delegates invited by the Commission, who shall be
			 fairly balanced and diverse in terms of geography and ethnicity without regard
			 to political affiliation or past partisan activity, who shall include—
			(1)the directors of
			 commissions for women of the States and local levels of government;
			(2)elected officials
			 of State and local governments;
			(3)advocates for
			 women at colleges and universities; and
			(4)representatives of nonprofit organizations and community-based
			 organizations.
			9.Conference
			 administration
			(a)AdministrationIn
			 conducting and planning the Conference, the Commission and the White House
			 Council on Women and Girls shall—
				(1)request the
			 cooperation and assistance of the heads of such other Federal entities as may
			 be appropriate, including the detailing of personnel;
				(2)prepare and make
			 available appropriate background materials for the use of delegates to the
			 Conference;
				(3)employ such
			 personnel, in addition to those appointed under section 6 and without regard to
			 provisions of title 5, United States Code, governing appointments in the
			 competitive service, and without regard to chapter 51 and subchapter III of
			 chapter 53 of such title, relating to classification and General Schedule pay
			 rates;
				(4)ensure that the
			 proposed agenda for the Conference is—
					(A)published in the
			 Federal Register not less than 180 days before the Conference is convened;
			 and
					(B)made available for
			 public comment for a period of not less than 60 days;
					(5)ensure that the final agenda for the
			 Conference, prepared after the Commission and the White House Council on Women
			 and Girls takes into consideration comments received under paragraph (4), is
			 published in the Federal Register, and transmitted to the chief executive
			 officers of the States, not later than 30 days after the close of the public
			 comment period required by that paragraph;
				(6)ensure that the personnel employed are
			 fairly balanced in terms of their points of view with respect to women and are
			 appointed without regard to political affiliation or past partisan
			 activity;
				(7)the
			 recommendations of the Conference are not inappropriately influenced by any
			 public official or special interest, but instead are the result of the
			 independent and collective judgment of the delegates of the Conference;
			 and
				(8)ensure that before the Conference is
			 convened—
					(A)current and
			 adequate statistical data (including decennial census data) and other
			 information on the well-being of Women in the United States; and
					(B)such information
			 as may be necessary to evaluate Federal programs and policies relating to
			 Women; which the Commission may obtain by making grants to or entering into
			 agreements with, public agencies or nonprofit organizations, are readily
			 available in advance of the Conference to the delegates.
					10.ReportsThe Commission shall transmit to the
			 President and to Congress a first report no later than 2 years after the date
			 of the Commission’s first meeting. That report shall include a statement of the
			 Commission’s objectives and goals for the remainder of the Commission’s work.
			 Thereafter the Commission shall report annually. Each of those annual reports
			 shall contain a statement of any findings and conclusions of the Commission,
			 together with its recommendations for such legislation and administrative
			 actions as it considers appropriate.
		11.DefinitionIn this Act, the term State
			 means any of the several States, the District of Columbia, the Commonwealth of
			 Puerto Rico, Guam, American Samoa, the United States Virgin Islands, and the
			 Commonwealth of the Northern Mariana Islands.
		12.Authorization of
			 appropriations
			(a)In
			 GeneralThere is authorized to be appropriated $2,000,000.00 to
			 carry out this Act in each of fiscal years 2011 through 2015.
			(b)Limitation on
			 AppropriationsAuthority provided in this Act to make
			 expenditures or to enter into contracts under which the United States is
			 obligated to make outlays shall be effective only to the extent that amounts
			 are provided, and only to the extent of the amounts provided, in advance in
			 appropriations Acts.
			
